Case 1:19-cv-01646-LO-JFA Document 115 Filed 05/28/21 Page 1 of 12 PageID# 2332



                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF VIRGINIA
                                       Alexandria Division




    Erik J. Cardin,

                          Plaintiff,

           V.                                                Case No. l:19-cv-01646
                                                             Hon. Liam O'Grady
    Leah M.Olszewski,

                          Defendant.




                                            ORDER


       This matter comes before the Court on Plaintiffs Motion for Summary Judgment(Dkt.91)

and Motion to Exclude Expert Testimony (Dkt. 94), and on Defendant's Motion for Summaiy

Judgment(Dkt. 100).

       For the reasons provided herein, Plaintiffs Motion for Summary Judgment and his Motion

to Exclude Expert Testimony are both hereby DENIED. Defendant's Motion for Summary

Judgment is hereby GRANTED IN PART and DENIED IN PART.

                I.   BACKGROUND AND TIMELINE OF RELEVANT EVENTS

       The parties met on an online dating service in July 2016 while living in Florida. Both

parties were serving in the military at the time. In August of 2016, Plaintiff was transferred from

Florida to California; the two maintained a long-distance romantic relationship until April 2017,

 when Defendant also moved to California and into Plaintiffs home with him.

       The relationship soured quickly after Defendant moved in with Plaintiff, and this strife

culminated on October 11, 2017. At this point, after fifteen months of dating and six months of
Case 1:19-cv-01646-LO-JFA Document 115 Filed 05/28/21 Page 2 of 12 PageID# 2333
Case 1:19-cv-01646-LO-JFA Document 115 Filed 05/28/21 Page 3 of 12 PageID# 2334
Case 1:19-cv-01646-LO-JFA Document 115 Filed 05/28/21 Page 4 of 12 PageID# 2335
Case 1:19-cv-01646-LO-JFA Document 115 Filed 05/28/21 Page 5 of 12 PageID# 2336
Case 1:19-cv-01646-LO-JFA Document 115 Filed 05/28/21 Page 6 of 12 PageID# 2337
Case 1:19-cv-01646-LO-JFA Document 115 Filed 05/28/21 Page 7 of 12 PageID# 2338
Case 1:19-cv-01646-LO-JFA Document 115 Filed 05/28/21 Page 8 of 12 PageID# 2339
Case 1:19-cv-01646-LO-JFA Document 115 Filed 05/28/21 Page 9 of 12 PageID# 2340
Case 1:19-cv-01646-LO-JFA Document 115 Filed 05/28/21 Page 10 of 12 PageID# 2341
Case 1:19-cv-01646-LO-JFA Document 115 Filed 05/28/21 Page 11 of 12 PageID# 2342
Case 1:19-cv-01646-LO-JFA Document 115 Filed 05/28/21 Page 12 of 12 PageID# 2343
